 



Exhibit 10.1

SPONSORSHIP AGREEMENT

     THIS SPONSORSHIP AGREEMENT (the “Agreement”) made as of this 14th day of
March, 2005 (the “Effective Date”), by and between ADVANTENNIS CORP., a Delaware
corporation (“ADVANTENNIS”) and WORLD TEAMTENNIS FRANCHISE, INC., an Illinois
corporation (“WTTF”):

WITNESSETH:

     WHEREAS, WTTF operates the World TeamTennis Professional League (the
“Professional League”) and the World TeamTennis Recreational League (the
“Recreational League”) and conducts an annual charity event known as “All-Star
Smash Hits”; and

     WHEREAS, ADVANTENNIS, a wholly owned subsidiary of Advanta Corp.
(“Advanta”), desires to enter into an agreement with WTTF with respect to
sponsorship of the Professional League, Recreational League and All-Star Smash
Hits and to obtain other benefits on the terms and conditions set forth in this
Agreement; and

     NOW, THEREFORE, the parties hereto, intending to be legally bound hereby,
and for good and valuable consideration, the receipt of which is hereby
acknowledged, agree as follows:

     1. Term and Termination.

     (a) The term of this Agreement will commence upon the Effective Date and,
unless earlier terminated in accordance with this Agreement, will conclude
December 31, 2014 (the “Term”). The period beginning on December 31, 2005 (or
such earlier date (which date shall not be earlier than thirty (30) days after
the 2005 Professional League championship match) as may be mutually agreed upon
by ADVANTENNIS and WTTF) through December 31, 2008 (or as extended in accordance
with this Section) will be the “Title Sponsor Term”. ADVANTENNIS has the option
to extend the Title Sponsor Term for two (2) years by delivery to WTTF of
written notice of ADVANTENNIS’ exercise of such option on or before August 1,
2007.

     (b) ADVANTENNIS shall have the right to terminate this Agreement if, during
the Term, the stature of the Professional League has diminished such that there
are less than six (6) teams in the Professional League. ADVANTENNIS shall give
sixty (60) days prior written notice of such election to terminate. Either party
may terminate this Agreement upon thirty (30) days written notice in the event
that the other party (i) breaches its obligations under this Agreement and such
breach is not cured (if reasonably capable of being cured) within thirty
(30) days of receipt of written notice of the breach; (ii) files a petition for
bankruptcy or reorganization, or such petition is filed against it; or
(iii) becomes insolvent or makes an assignment for the benefit of creditors.

- 1 -



--------------------------------------------------------------------------------



 



     2. Grant of Title Sponsorship Rights.

     (a) Subject to the other terms and conditions of this Agreement, WTTF
acknowledges and agrees that, from the Effective Date through the commencement
date of the Title Sponsor Term, ADVANTENNIS will be the exclusive Presenting
Sponsor of the Professional League, the Recreational League and, if held, each
All-Star Smash Hits event. As such, ADVANTENNIS shall be entitled to have its
Presenting Sponsor Logo in the form attached hereto as Exhibit A-2 on
promotional materials larger in size than the logos of other sponsors. Subject
to the other terms and conditions of this Agreement, WTTF acknowledges and
agrees that, during the Title Sponsor Term, ADVANTENNIS will be the exclusive
Title Sponsor of the Professional League, the Recreational League and, if held,
each All-Star Smash Hits event. As such, ADVANTENNIS shall be entitled to the
benefits specified in Exhibit A-1 regarding use of its name and a title sponsor
logo in the form mutually agreed upon by ADVANTENNIS and WTTF (the “Title
Sponsor Logo”).

     (b) Subject to the other terms and conditions of this Agreement, from and
after the Effective Date through the end of the Title Sponsor Term, WTTF agrees
to provide to ADVANTENNIS the other rights and benefits set forth on Exhibit A-1
attached hereto and incorporated by this reference, and Advanta and WTTF shall
promote the Advanta credit card as the official business credit card of the
WTTF. ADVANTENNIS may use such sponsorship rights in connection with the
advertising and promotion of Advanta and/or its affiliates’ issuance of business
credit cards, among other things, subject always to the other terms and
conditions of this Agreement. All rights not specifically granted to ADVANTENNIS
will be and remain the property of WTTF to be used in any manner that WTTF deems
appropriate.

     (c) WTTF agrees that, from the Effective Date through the end of the Title
Sponsor Term of this Agreement (including any extension of such Title Sponsor
Term), it will not grant any sponsorship rights at any level for the
Professional League, the Recreational League, an individual team and, if held,
each All-Star Smash Hits event to any bank, financial services company or issuer
of credit cards which allow such bank, financial services company or issuer of
credit cards to use such sponsorship rights to promote credit cards or which
contain the name of the financial services company alone without reference to
the financial services company’s products, which shall be other than credit card
products (for example: “Money Company Mortgages” would be permissible; “Money
Company” would not be permissible). Notwithstanding the preceding sentence, WTTF
may grant sponsorship rights for individual teams to regional banks. The
limitations in this subsection c shall not apply to the arrangements specified
on Exhibit C attached hereto and incorporated by this reference and such
existing arrangements are exempt from any limitations imposed by this Section.

     (d) For the balance of the Term after the expiration of the Title Sponsor
Term (the “Remainder Term”) Advanta shall have (i) the sponsorship rights listed
on Exhibit B-1 attached hereto, and (ii) the right to the promotion of the
Advanta credit card as the official business credit card of the Professional
League, the Recreational League and, if held, each All-Star Smash Hits event;
provided however, if, after using reasonable business efforts to seek sponsors
other than financial service company or bank sponsors and maintain Advanta’s
ability to promote the Advanta credit card as the official business credit card
, WTTF determines in its sole discretion that such promotion conflicts with any
other financial services company or bank sponsorship arrangements, WTTF may
terminate such right to promotion of the Advanta business credit card as the
official business credit card of the WTTF and substitute additional ticket and
hospitality benefits of equal value in lieu thereof, as set forth in Exhibit B-2
attached hereto or as otherwise mutually agreed to by the parties.

- 2 -



--------------------------------------------------------------------------------



 



     3. Agreements of ADVANTENNIS. In consideration of the grant of such
promotional rights and the receipt of such benefits:

     (a) ADVANTENNIS agrees to remit to WTTF fees (the “Fees”) in the aggregate
amount of $8,000,000 over four (4) years as follows: 2005, $1,000,000; 2006,
$1,000,000; 2007, $3,000,000; and 2008, $3,000,000. WTTF acknowledges that, with
respect to the Fees payable in 2005, ADVANTENNIS requires that all of the Fees
shall be used to procure improved television exposure and reach and otherwise to
increase the visibility and profile of the Professional League in a manner
reasonably determined by WTTF. WTTF acknowledges that, with respect to the Fees
payable in 2006, ADVANTENNIS requires that not less than fifty (50%) of the Fees
shall be used to procure improved television exposure and reach and otherwise
increase the visibility and profile of the Professional League in a manner
reasonably determined by WTTF. WTTF acknowledges that, with respect to the Fees
payable in 2007 and 2008, ADVANTENNIS requires that not less than fifty (50%) of
the Fees shall be used to market and upgrade the Professional League and the
remaining fifty (50%) of the Fees shall be used for the development and
organization of special events, including without limitation All-Star Smash Hits
events, for the Professional League championship match (WTT Finals), for the WTT
Recreational League and Junior Program and to procure appearances by Billie Jean
King and/or other celebrities to promote such events and programs. Advanta shall
have the right to review the promotional plans set forth above and provide input
to the WTTF in connection with such plans to the extent they involve promotional
content of Advanta or coordination of the timing of events that may impact the
schedule of ADVANTENNIS participants. In the event that ADVANTENNIS elects to
extend the Title Sponsor Term of this Agreement, the Fees for each year during
the extension shall be an amount to be agreed upon by the parties but in no
event less than $3,360,000 per year.

     The parties acknowledge that (i) $2,400,000.00 of the Fees is attributable
to the sponsorship rights (as set forth in Exhibit B-1) that ADVANTENNIS is
entitled to during the balance of the Term after the Title Sponsor Term (ii)
$1,200,000.00 of the Fees is attributable to the right, during the entire Term,
to promote the Advanta credit card as the official business card of the
Professional League and (iii) the balance of the Fees is attributable to the
rights and benefits ADVANTENNIS receives as the Title Sponsor during the Title
Sponsor Term.

     (b) The 2005 Fee shall be payable as follows:



  •   $500,000 payable upon signing of this Agreement;     •   $500,000 payable
on July 1, 2005.

     Fees for the remainder of the Title Sponsor Term will be payable in two
equal installments due January 1 and July 1 of each year during the Title
Sponsor Term for the amounts specified in subsection (a) above, as it may be
extended.

     (c) ADVANTENNIS, in its discretion, may pay for and provide racquets for
giveaway to individual teams during the Title Sponsor Term, or pay for another
mutually agreed upon program in an amount determined by ADVANTENNIS.

     (d) WTTF will provide ADVANTENNIS with a list of names from its database
and ADVANTENNIS will do a merge/purge of the WTTF list against ADVANTENNIS’s
list of tennis

- 3 -



--------------------------------------------------------------------------------



 



related contacts and provide one list back to WTTF. At ADVANTENNIS’ discretion,
ADVANTENNIS may include WTTF promotional materials provided by WTTF in mailings
to customers of ADVANTENNIS and/or its affiliates. ADVANTENNIS will have the
final approval of the content provided by WTTF for any such mailings.

     (e) Payment is to be made by corporate check or cashier’s check drawn to
the order of “WORLD TEAMTENNIS FRANCHISE, INC.” and sent to WTTF at 1776
Broadway, Suite 600, New York, NY 10019 or by wire transfer as follows:

Fifth Third Bank, Cincinnati, OH
ABA # 042000314
Account Name: World TeamTennis Franchise, Inc.
Account number: 7512091054

     (f) ADVANTENNIS shall not be required to make any contribution or other
payment to WTTF other than the fee provided for in this Section 3 unless
otherwise specifically provided herein.

     4. Organizational Services. WTTF will provide the services customarily
performed by a professional producer and organizer of tennis events and other
services as are reasonably requested by ADVANTENNIS and agreed to by WTTF in
advance in connection with Professional League and Recreational League events.
WTTF will exercise its best efforts to assist ADVANTENNIS and its affiliates to
obtain maximum advantage from the sponsorship rights hereunder.

     5. Trademarks/Approval of Advertising. (a) WTTF recognizes and acknowledges
that the Advanta name and the designs, emblems, slogans, logos and insignia of
Advanta, or other affiliates of Advanta and the good will associated therewith
(collectively “Advanta Rights”), have great value and are the sole property of
Advanta or other affiliates of Advanta, and WTTF agrees that it has and will
claim no right, title or interest in the same or the use thereof except the
limited right to use pursuant to the terms and subject to the conditions of this
Agreement. WTTF will make no use of any Advanta Rights pursuant to this
Agreement without receiving prior approval of such usage from ADVANTENNIS after
submission of the proposed usage by WTTF to Advanta reasonably in advance (but
in no event less than 10 days in advance) of the date by which WTTF wants the
approval of ADVANTENNIS.

     (b) WTTF grants ADVANTENNIS and Advanta the limited right to use
trademarks, trade names, service marks, or logos owned by it in connection with
the promotion of the Team and the Events and ADVANTENNIS’s role as an Title
Sponsor.

     (c) Neither party has an interest in or right to the use of the other
party’s names, marks, or logos except for the limited right of usage which each
grants the other in this Agreement and each such grant is expressly limited to
activities, promotions or advertising reasonably incidental thereto. It is
mutually understood that improper use of trademarks by the other party may cause
immediate and irreparable harm and will entitle the non-defaulting party to seek
injunctive relief without the necessity of posting a bond or other security.

     (d) Any advertising or other material prepared by one party which contains
the other party’s name or logo or which otherwise utilizes any trademark, trade
name, service mark or logo owned by the other party will be provided to the
other in advance of publication for its review. All such materials must

- 4 -



--------------------------------------------------------------------------------



 



receive the written approval of the other party prior to any publication of it,
such approval not to be unreasonably withheld or delayed.

     6. Indemnity. (a) ADVANTENNIS agrees to indemnify, defend and hold WTTF,
its parent, its subsidiaries and the affiliates of each such entity, harmless
from and against any and all expenses, damages, claims, suits, losses, actions,
judgments, liabilities and costs whatsoever initiated by a third party
(including attorney fees) (hereinafter referred to as “Claims”) arising out of:
(a) ADVANTENNIS’s breach, misrepresentation or non-performance under this
Agreement or ADVANTENNIS’s or ADVANTENNIS’s agents’ negligence or willful
misconduct; (b) ADVANTENNIS’s representations regarding its products or services
or the distribution or use of ADVANTENNIS’s products or services; (c) WTTF’s use
(in conformance with the terms of this Agreement) of ADVANTENNIS’s trade names,
service marks or logos; (d) any advertising or promotional material furnished by
or on behalf of ADVANTENNIS; or (e) ADVANTENNIS’s failure to comply with any
third party obligations or any applicable local, state, federal or site laws,
rules or regulations regarding any and all promotions or activities it conducts
in connection with this Agreement.

     (b) WTTF agrees to indemnify, defend and hold ADVANTENNIS, its parent, its
subsidiaries and the affiliates of each such entity, harmless from and against
any and all Claims initiated by a third party arising out of: (a) WTTF’s breach,
misrepresentation or non-performance under this Agreement or WTTF’s or WTTF’s
agents’ negligence or willful misconduct; (b) ADVANTENNIS’s use (in conformance
with the terms of this Agreement) of WTTF’s trade names, service marks or logos;
(c) any advertising or promotional material furnished by or on behalf of WTTF;
or (d) WTTF’s failure to comply with any third party obligations or any
applicable local, state, federal or site laws, rules or regulations regarding
any and all promotions or activities it conducts in connection with this
Agreement.

     (c) The provisions of this paragraph will survive the expiration of the
Term or the earlier termination of this Agreement.

     7. Force Majeure. In the event inclement weather, or other force majeure
outside the reasonable control of WTTF forces WTTF to conduct any activities
contemplated in this Agreement at another time during the year or to cancel such
activities, such a failure to hold such activities on its originally scheduled
date or at all will not be treated as a breach of this Agreement.

     8. Severability. If any court of competent jurisdiction finds any provision
of this Agreement to be unenforceable or invalid, then such provision will be
ineffective to the extent of the court’s finding without affecting the
enforceability or validity of this Agreement’s remaining provisions.

     9. Independent Contractor. WTTF is and will at all times remain an
independent contractor. Nothing herein contained will be construed to create an
association, partnership, joint venture, relation of principal and agent or
employer and employee between ADVANTENNIS and WTTF or its agents within the
meaning of any federal, state or local law. Neither party has the right or
authority to enter into any contract, commitment or agreement, or incur any debt
or liability, in the name of, or on behalf of, the other party.

     10. Third-Party Beneficiaries. WTTF and ADVANTENNIS acknowledge and agree
that this Agreement is intended to benefit Advanta and affiliates of Advanta and
they are deemed to be third-party beneficiaries of this Agreement. Any and all
rights conferred upon ADVANTENNIS or Advanta herein may, at the election of
Advanta, be conferred instead upon affiliates or designees of Advanta.

- 5 -



--------------------------------------------------------------------------------



 



     11. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement will be in writing and will be deemed
to have been duly given, made and received only (a) when personally served, or
(b) on the date specified for delivery when deposited with an overnight courier
service such as Federal Express for delivery to the intended addressee, or
(c) when telecopied with answer back receipt and hard copy sent in the manner
set forth above, addressed as set forth below:

     
If to WTTF:
  World TEAMTENNIS Franchise, Inc.

  1776 Broadway, Suite 600

  New York, NY 10019

  Attn.: Ilana Kloss

  Telephone: (212) 586-3444/Facsimile: (212) 586-6277
 
   
If to ADVANTENNIS:
  ADVANTENNIS CORP.

  Welsh & McKean Roads

  P.O. Box 844

  Spring House, Pennsylvania 19477

  Attn.: Dennis Alter

  Telephone: 215-444-5388/Facsimile: 215-444-5075
 
   
with a copy to:
  ADVANTENNIS CORP.

  Welsh & McKean Roads

  P.O. Box 844

  Spring House, Pennsylvania 19477

  Attn.: Laura Sorscher

  Telephone: 215-444-5053/Facsimile: 215-444-5026

     12. Waiver. The failure of either party at any time or times to demand
strict performance by the other of any of the terms, covenants or conditions set
forth herein will not be construed as a continuing waiver or relinquishment
thereof and each may at any time demand strict and complete performance by the
other of said terms, covenants and conditions.

     13. Assignment. Except as provided in Section 10, neither ADVANTENNIS nor
WTTF will have the right to assign this Agreement to any third party without the
prior written consent of the other party, which consent may be withheld for any
reason whatsoever. ADVANTENNIS shall have the right to assign this Agreement to
a parent, subsidiary or affiliate without such prior written consent.

     14. Approvals. ADVANTENNIS and WTTF each agree that no approvals hereunder
will be unreasonably withheld or delayed and that if there is a withholding the
requesting party will be advised of the specific grounds therefor.

     15. Governing Law. This Agreement will be governed and construed according
to the laws of the State of Delaware.

     16. Insurance. The WTTF shall provide ADVANTENNIS with original
certificates of insurance evidencing coverage for (a) comprehensive general
liability, including spectator, advertiser, host liquor and contractual
liability, with limits of no less than $1,000,000 per occurrence and $2,000,000
per

- 6 -



--------------------------------------------------------------------------------



 



aggregate combined single limit for person injury and property damage;
(b) comprehensive automobile liability, including all owned, non-owned and hired
vehicles with limits of no less than $1,000,000 combined single limit;
(c) statutory workers compensation coverage meeting all state and local
requirements; and (d) employer liability with limits of no less than $500,000.
The insurance certificates required by (a) and (b) above shall name ADVANTENNIS
and Advanta as additional insureds and shall state that the insurance carrier
will provide at least thirty (30) days advance written notice of cancellation or
modification of the insurance

     17. Significance of Headings. Section headings contained herein are solely
for the purpose of aiding in speedy location of subject matter and are not in
any sense to be given weight in the construction of this Agreement. Accordingly,
in case of any question with respect to the construction of this Agreement, it
is to be construed as though such section heading had been omitted.

     18. Entire Agreement. This writing constitutes the entire agreement between
the parties hereto and may not be changed or modified except by a writing signed
by the party or parties to be charged thereby.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              ADVANTENNIS CORP.   WORLD TEAMTENNIS FRANCHISE, INC.
 
           
By:
            /s/ Dennis Alter   By:             /s/ Ilana Kloss

           

  Name:       Name: Ilana Kloss

  Title:       Title: CEO

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT A-1

BENEFITS

Rights and Benefits to the Professional League Matches other than the WTT
Finals:



•   Opportunity for the name “Advanta” to be incorporated into the title name of
the Professional League as “Advanta TeamTennis” during the Title Sponsor Term.
ADVANTENNIS acknowledges and agrees that the Professional League name and logo
may appear and be used separately from “Advanta TeamTennis” in situations as may
be mutually agreed (which approval or disapproval from ADVANTENNIS shall occur
within ten (10) business days from request by WTTF) between ADVANTENNIS and WTTF
(including, by way of example, correspondence and other corporate or legal
matters unrelated to the professional league, as a property symbol on positions
which are not conducive to the full “Advanta TeamTennis” title sponsorship logo,
or other uses proposed by WTTF), and that ADVANTENNIS has no right in or to the
Professional League name or trademarks. ADVANTENNIS and WTTF shall work
cooperatively to develop additional opportunities for primary and significant
exposure of the name “Advanta TeamTennis” in print and other media.   •   The
name “Advanta TeamTennis” and the Title Sponsorship Logo shall be included in
all newly created print advertising and press releases and on the cover of all
programs produced and disseminated by WTTF in connection with the Professional
League during the Title Sponsor Term.   •   The name “Advanta TeamTennis” and
the Title Sponsorship Logo shall be included on the front cover of all newly
created general promotional printed materials such as rules guide, media guide
and brochures produced and disseminated by WTTF in connection with the
Professional League during the Title Sponsor Term.   •   WTTF shall provide
space for ADVANTENNIS to place three (3) full-page four-color advertisements in
each issue of the Supertiebreaker program produced and disseminated by WTTF in
connection with the Professional League from the Effective Date of this
Agreement through the end of the Title Sponsor Term. ADVANTENNIS agrees to
provide camera-ready and/or electronic artwork in advance of publication dates
specified by WTTF. WTTF shall have the right to edit and approve each
advertisement. WTTF shall not be responsible for errors in or misprints of such
advertisements.   •   ADVANTENNIS shall have the right, upon request, to use up
to three (3) four-seat courtside boxes (total of 12 seats) at each Professional
League match from the Effective Date of this Agreement through the end of the
Title Sponsor Term. ADVANTENNIS shall have the right to determine and request
desired seat locations, subject to prior sales. WTTF will use best efforts to
secure preferred seating on the center of the baseline in venues that provide
baseline seating. In venues that do not provide baseline seating, WTTF will use
best efforts to secure preferred seating behind the home player bench.   •  
ADVANTENNIS shall have the right, upon request, to use up to ten (10) priority
reserved seat tickets at each Professional League match from the Effective Date
of this Agreement through the end of the Title Sponsor Term.   •   ADVANTENNIS
shall have the right, upon request and subject to the reasonable approval of
WTTF, to use additional complimentary tickets to certain Professional League
matches from the Effective Date of this Agreement through the end of the Title
Sponsor Term.

A-1



--------------------------------------------------------------------------------



 



    ADVANTENNIS and WTTF shall use commercially reasonable efforts to agree upon
on the specific match(es), the number of tickets and the organizations or other
persons who will utilize such additional tickets.



•   Subject to the reasonable approval of the person or entity in control of the
site of each Professional League match, ADVANTENNIS shall have the right to
arrange and host an on-site hospitality function for up to thirty (30) people at
up to ten (10) Professional League matches during each calendar year from the
Effective Date of this Agreement through the end of the Title Sponsor Term (e.g,
if the Professional League has twelve (12) teams, ADVANTENNIS would have the
right to one (1) hospitality function in each market where a Professional League
team is located). WTTF and ADVANTENNIS shall use commercially reasonable efforts
to agree upon a professional tennis player scheduled to appear in such match, or
otherwise mutually satisfactory to WTTF and ADVANTENNIS, to make an appearance
of not less than fifteen (15) minutes duration at such hospitality function.
ADVANTENNIS shall be responsible for all costs associated with such hospitality
event, including without limitation, catering costs and such event shall be
subject to all rules and limitations established for or otherwise applicable to
the site of the match.   •   Subject to receipt of all necessary third party
approvals, ADVANTENNIS shall be entitled to use space for an on-site information
and display booth at each Professional League match from the Effective Date of
this Agreement through the end of the Title Sponsor Term. ADVANTENNIS shall be
responsible for all costs associated with such use and such use shall be subject
to all rules and limitations established for or otherwise applicable to the site
of the match, including without limitation, all applicable concession and
merchandising agreements.   •   ADVANTENNIS shall have the right, upon request,
to up to six (6) public address announcements as to its sponsor status at each
Professional League match from the Effective Date of this Agreement through the
end of the Title Sponsor Term. WTTF and ADVANTENNIS shall edit and approve each
announcement.   •   ADVANTENNIS shall have the right, upon request, to up to
four (4) baseline banner center positions on-court at each Professional League
match from the Effective Date of this Agreement through the end of the Title
Sponsor Term. ADVANTENNIS shall provide camera-ready artwork in advance of dates
specified by WTTF if ADVANTENNIS desires to have WTTF provide such banners. Any
banners provided by ADVANTENNIS shall be subject to the approval of WTTF but
shall be and remain the property of ADVANTENNIS. Any artwork for banners to be
provided by WTTF shall be subject to the approval of WTTF and such banners shall
be and remain the property of WTTF from the Effective Date of this Agreement
through the end of the Title Sponsor Term. Thereafter, they shall become the
property of ADVANTENNIS.   •   If any Professional League match is televised
from the Effective Date of this Agreement through the end of the Title Sponsor
Term, ADVANTENNIS shall have the right, upon request, to have its name and logo
(Presenting Sponsor Logo or Title Sponsor Logo, as applicable) appear in the
opening and closing billboards of each such broadcast and ADVANTENNIS shall
receive three (3) thirty-second commercial spots on each such broadcast.
ADVANTENNIS agrees to provide and pay all costs associated with producing such
commercial spots in advance of dates specified by WTTF. Each spot shall be
subject to the reasonable approval of WTTF.

The foregoing rights apply to matches other than the Professional League Finals
match.

A-1



--------------------------------------------------------------------------------



 



Rights and Benefits Relating to the Professional League Finals:



•   Advanta will be the title sponsor of each WTTF Professional League Finals
during the Title Sponsorship Term and the name of the Professional League Finals
shall be the “Advanta Team Tennis Finals”. ADVANTENNIS acknowledges and agrees
that the Professional League name and logo may appear and be used separately
from “Advanta TeamTennis”, in situations as may be mutually agreed (which
approval or disapproval from ADVANTENNIS shall occur within ten (10) business
days from request by WTTF) between ADVANTENNIS and WTTF (including, by way of
example, correspondence and other corporate or legal matters unrelated to the
professional league, as a property symbol on positions which are not conducive
to the full “Advanta TeamTennis” title sponsorship logo, or other uses proposed
by WTTF), and that ADVANTENNIS has no right in or to the Professional League
name or trademarks.   •   ADVANTENNIS shall have the right, upon request, to up
to four (4) baseline banner center positions on-court at each Professional
League finals match from the Effective Date of this Agreement through the end of
the Title Sponsor Term. ADVANTENNIS shall provide such banners or shall provide
camera-ready and/or electronic artwork in advance of dates specified by WTTF if
ADVANTENNIS desires to have WTTF provide such banners. Any banners provided by
ADVANTENNIS shall be subject to the approval of WTTF but shall be and remain the
property of ADVANTENNIS. Any artwork for banners to be provided by WTTF shall be
subject to the approval of WTTF and such banners shall be and remain the
property of WTTF from the Effective Date of this Agreement through the end of
the Title Sponsor Term. Thereafter, they shall become the property of
ADVANTENNIS.   •   ADVANTENNIS shall have the right to have an ADVANTENNIS
representative participate in the on-court presentation of the King Trophy to
the winning team at each WTTF Professional League Finals from the Effective Date
of this Agreement through the end of the Title Sponsor Term.   •   ADVANTENNIS
shall have the right, upon request, to use up to six (6) courtside tickets at
each Professional League Finals match from the Effective Date of this Agreement
through the end of the Title Sponsor Term. WTTF will use best efforts to secure
preferred courtside seating.   •   ADVANTENNIS shall have the right, upon
request, to use a number of priority reserved seat tickets mutually agreed upon
by WTTF and ADVANTENNIS (but not to exceed 100 pairs at each match) at each
Professional League Finals match from the Effective Date of this Agreement
through the end of the Title Sponsor Term.   •   If any Professional League
Finals match is televised from the Effective Date of this Agreement through the
end of the Title Sponsor Term, ADVANTENNIS shall receive three (3) thirty-second
commercial spots on such broadcast. ADVANTENNIS agrees to provide and pay all
costs associated with producing such commercial spots in advance of dates
specified by WTTF. Each spot shall be subject to the reasonable approval of
WTTF.   •   ADVANTENNIS shall have the right, upon request, to up to three
(3) public address announcements as to its sponsor status at each Professional
League Finals match from the Effective Date of this Agreement through the end of
the Title Sponsor Term. WTTF and ADVANTENNIS shall edit and approve each
announcement.

Rights and Benefits Relating to All-Star Smash Hits Match – Elton John AIDS
Foundation:

A-1



--------------------------------------------------------------------------------



 



•   Advanta will be the title sponsor of each All-Star Smash Hits match, if
held, during the Title Sponsor Term. Opportunity for the name “Advanta
TeamTennis” to be incorporated into the title name of such match. ADVANTENNIS
acknowledges and agrees that the All-Star Smash Hits name and logo may appear
and be used separately from “Advanta TeamTennis” and that ADVANTENNIS has no
right in or to the All-Star Smash Hits or Elton John AIDS Foundation name or
trademarks.   •   The name “Advanta TeamTennis” and the Title Sponsorship Logo
shall be included in all newly created print advertising, press releases and on
the cover of all programs produced and disseminated by WTTF in connection with
each All-Star Smash Hits match, if held, during the Title Sponsor Term.   •  
WTTF shall provide space for ADVANTENNIS to place one (1) black and white
acknowledgement in the program produced and disseminated by WTTF in connection
with each All-Star Smash Hits match, if held, from the Effective Date of this
Agreement through the end of the Title Sponsor Term. ADVANTENNIS agrees to
provide camera-ready artwork in advance of publication dates specified by WTTF.
Each acknowledgement shall be subject to the reasonable approval of WTTF. WTTF
shall not be responsible for errors in or misprints of such acknowledgement.  
•   ADVANTENNIS shall have the right, upon request, to use up to sixteen
(16) priority reserved seat tickets at each All-Star Smash Hits match, if held,
from the Effective Date of this Agreement through the end of the Title Sponsor
Term. ADVANTENNIS shall have the right to determine and request desired seat
locations, subject to prior sales, to be mutually agreed upon by WTTF.   •  
ADVANTENNIS shall have the right, upon request, to up to four (4) baseline
banner center positions on-court at each All-Star Smash Hits match, if held,
from the Effective Date of this Agreement through the end of the Title Sponsor
Term. ADVANTENNIS shall provide such banners or shall provide camera-ready
artwork in advance of dates specified by WTTF if ADVANTENNIS desires to have
WTTF provide such banners. Any banners provided by ADVANTENNIS shall be subject
to the approval of WTTF but shall be and remain the property of ADVANTENNIS. Any
artwork for banners to be provided by WTTF shall be subject to the approval of
WTTF and such banners shall be and remain the property of WTTF from the
Effective Date of this Agreement through the end of the Title Sponsor Term.
Thereafter, they shall become the property of ADVANTENNIS.   •   ADVANTENNIS
shall have the right, upon request, to use up to sixteen (16) invitations to the
All-Star Smash Hits VIP auction and reception, if held, at each All-Star Smash
Hits match, if held, from the Effective Date of this Agreement through the end
of the Title Sponsor Term.   •   ADVANTENNIS shall have the right, upon request,
to up to two (2) public address announcements as to its sponsor status at each
All-Star Smash Hits match, if held, during from the Effective Date of this
Agreement through the end of the Title Sponsor Term. WTTF and ADVANTENNIS shall
edit and approve each announcement.   •   If any All-Star Smash Hits match from
the Effective Date of this Agreement through the end of the Title Sponsor Term
is televised, ADVANTENNIS shall have the right, upon request, to have its name
and logo appear in the opening and closing billboards of each such broadcast and
ADVANTENNIS shall receive one (1) thirty-second commercial spot on each such
broadcast. ADVANTENNIS agrees to provide and pay all costs associated with
producing such

A-1



--------------------------------------------------------------------------------



 



commercial spot in advance of dates specified by WTTF. Such spot shall be
subject to the reasonable approval of WTTF.

The following shall apply to banners in connection with the Professional League
Matches, Professional League Finals and All-Star Smash Hits:



  1.   Each baseline banner will be consistent in appearance with the baseline
banners used at the Philadelphia Freedoms matches pursuant to the Sponsorship
Agreement between WTT and ADVANTENNIS relating to ADVANTENNIS’ sponsorship of
the Freedoms.     2.   ADVANTENNIS will be permitted to place additional banners
at various locations in the venues of each individual team as mutually agreed to
by ADVANTENNIS and such individual team.

Rights and Benefits Relating to the World TeamTennis Recreational League:



•   Commercial, sponsorship and promotional rights as listed herein for the
Recreational League during each year of the Title Sponsor Term as the “Title
Sponsor.” Advanta’s name shall be incorporated in the name of the Recreational
League, as “Advanta TeamTennis”, but it is understood that ADVANTENNIS shall
have no rights in the Recreational League name. It is acknowledged that the
Recreational League name and logo may also appear and be used separately. During
each year of the Title Sponsor Term, there shall be no other title sponsor of
the Recreational League.   •   The “Advanta TeamTennis” Title Sponsorship Logo
shall be included in all newly created print advertising and press releases
produced and disseminated by WTTF in connection with the Recreational League
during each calendar year of the Title Sponsor Term.   •   The “Advanta
TeamTennis” Title Sponsorship Logo shall be included on the cover of all newly
created general promotional printed materials (i.e., handbooks, posters,
registration forms, score-cards, draw sheets, awards, etc.) produced and
disseminated by WTTF in connection with the Recreational League during each
calendar year of the Title Sponsor Term.   •   WTTF shall provide space to
ADVANTENNIS to place one (1) full page black and white article or sponsor column
in each new issue of Point of Contact produced and disseminated by WTTF during
each calendar year from the Effective Date through the Title Sponsor Term, such
article or sponsor column to be provided to WTTF with camera-ready artwork (if
applicable) by dates as requested, then WTTF shall use the artwork, if any,
provided for any of the prior issues. Each such article or sponsor column is
subject to WTTF’s editing and approval and WTTF is not responsible for any
errors or misprints therein.   •   The “Advanta TeamTennis” Title Sponsorship
Logo shall be included on the cover of each new issue and ADVANTENNIS shall be
provided with one (1) page in each new issue of Point of Contact produced and
disseminated by WTTF during the Title Sponsor Term for an article/column written
by an individual designated by ADVANTENNIS. Such article/column is subject to
WTTF’s editing and approval and WTTF is not responsible for any errors and
misprints therein. The location of the article/column within the newsletter
shall be at WTTF’s sole discretion. If ADVANTENNIS does not supply the article
by dates as requested, then WTTF shall use an article, if any provided for any
of the prior issues.

A-1



--------------------------------------------------------------------------------



 



•   Subject to obtaining all necessary third party approvals, ADVANTENNIS shall
have the right to have a space for an on-site information and display booth at
each Recreational League regional tournament and national championship held
during each calendar year from the Effective Date through the Title Sponsor
Term. WTTF shall provide standard physical items (e.g., table and chairs) within
the space. ADVANTENNIS agrees that it must have an attendant, other than WTTF’s
personnel, at the booth and the attendant is at ADVANTENNIS’s expense. All
literature to be distributed is subject to WTTF’s prior approval.   •   WTTF
agrees that ADVANTENNIS has the right to develop promotions/contests at each
Recreational League regional tournament and national championship held during
each calendar year from the Effective Date through the Title Sponsor Term and
further agrees to reasonably assist ADVANTENNIS in doing so, except that such
assistance shall not include an expenditure of funds. If ADVANTENNIS requests,
WTTF will provide an estimate to ADVANTENNIS prior to the start of any work. Any
such promotions/contests are subject to WTTF’s prior approval and further
subject to ADVANTENNIS’s obtaining all necessary third party consents.
ADVANTENNIS is solely responsible for determining that any such
promotions/contests comply with all applicable federal, state and local rules
and regulations regarding such promotions/contests and for complying therewith.
  •   ADVANTENNIS shall receive on-site exposure in the form of seven
(7) on-court banners, each measuring three feet by seven feet (3’ x 7’) at each
Recreational League regional tournament and national championship held during
each calendar year from the Effective Date through the Title Sponsor Term.
ADVANTENNIS shall supply WTTF with camera-ready artwork of the Advanta logo from
which WTTF shall create such banner. WTTF shall be responsible for the
installation and removal of all signs, posters, banners, etc.   •   Subject to
third party restrictions, if any, and upon ADVANTENNIS’s request (but not more
than twice each calendar year), WTTF agrees to provide ADVANTENNIS with one
email blast to the Recreational League membership database including additional
names supplied by ADVANTENNIS. ADVANTENNIS acknowledges and agrees that it is
not permitted to sell, transfer, or permit any other party to use such database
nor may ADVANTENNIS make any recordation of the names, addresses or any other
information contained in such database in any manner or media whatsoever.

A-1



--------------------------------------------------------------------------------



 



Rights and Benefits Relating to the WTT Junior Nationals:



•   Advanta will be the title sponsor of WTTF’s Junior Nationals tournament
during the Title Sponsor Term. Opportunity for the name “Advanta TeamTennis” to
be incorporated into the title name of such tournament. ADVANTENNIS acknowledges
and agrees that the Junior Nationals name may appear and be used separately from
“Advanta TeamTennis” and that ADVANTENNIS has no right in or to Junior Nationals
name or trademarks.   •   The “Advanta TeamTennis” Title Sponsorship Logo shall
be included in all newly created print advertising and press releases produced
and disseminated by WTTF in connection with the Junior Nationals during the
Title Sponsor Term.   •   WTTF shall provide space for ADVANTENNIS to place one
(1) acknowledgement ad on the back cover of the program produced and
disseminated by WTTF in connection with the Junior Nationals from the Effective
Date of this Agreement through the end of the Title Sponsor Term. ADVANTENNIS
agrees to provide camera-ready artwork in advance of publication dates specified
by WTTF. The acknowledgement shall be subject to the reasonable approval of
WTTF. WTTF shall not be responsible for errors in or misprints of such
acknowledgement.   •   The “Advanta TeamTennis” Title Sponsorship Logo shall
appear on the front cover of the program produced and disseminated by WTTF in
connection with the Junior Nationals during the Title Sponsor Term.   •   The
“Advanta TeamTennis” Title Sponsorship Logo shall appear on the souvenir T-shirt
distributed by WTTF to all players and coaches participating in the Junior
Nationals.   •   ADVANTENNIS shall have the right, upon request, to use up to
eight (8) invitations to the Junior Nationals player party attended by Billie
Jean King from the Effective Date of this Agreement through the end of the Title
Sponsor Term.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2

PRESENTING SPONSOR LOGO

(WTT LOGO) [w05518aw0551800.gif]

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B-1

ADDITIONAL TERM BENEFITS

Rights and Benefits to the Professional League:



•   Promotion and right to advertise the Advanta business credit card in the
Professional League as the “Official Business Credit Card of the WTTF” Advanta’s
logo shall be included on all media guides, rules books and general promotional
printed materials produced and disseminated by WTTF in connection with the
Professional League during the Remainder Term.Advanta’s logo shall be included
in all newly created print advertising and press releases produced and
disseminated by WTTF in connection with the Professional League during the
Remainder Term.   •   Advanta’s logo shall be included on the sponsor page of
WTTF’s website, www.wtt.com during the Remainder Term.   •   WTTF shall provide
space for ADVANTENNIS to place one (1) full-page four-color advertisement in
each issue of the Supertiebreaker program produced and disseminated by WTTF in
connection with the Professional League during the Remainder Term. ADVANTENNIS
agrees to provide camera-ready and/or electronic artwork in advance of
publication dates specified by WTTF. WTTF shall have the right to edit and
approve such advertisement. WTTF shall not be responsible for errors in or
misprints of such advertisement.   •   If any Professional League match during
the Remainder Term, ADVANTENNIS shall receive two (2) thirty-second commercial
sports on each such broadcast subject to availability. ADVANTENNIS agrees to
provide and pay all costs associated with producing such commercial spots in
advance of dates specified by WTTF. Each spot shall be subject to the reasonable
approval of WTTF.

Rights and Benefits Relating to the Professional League Finals:



•   Promotion and rights to advertise the Advanta business credit card in the
Professional League Finals as the “Official Business Credit Card of the WTTF”.  
•   Advanta’s logo shall be included in all newly created print advertising and
press releases produced and disseminated by WTTF in connection with the
Professional League Finals during the Remainder Term.ADVANTENNIS shall receive
one (1) on-court side-line banner at each Professional League finals match
during the Remainder Term. ADVANTENNIS shall provide such banner or shall
provide camera-ready and/or electronic artwork in advance of dates specified by
WTTF if ADVANTENNIS desires to have WTTF provide such banner. Any banner
provided by ADVANTENNIS shall be subject to the approval of WTTF but shall be
and remain the property of ADVANTENNIS. Any artwork for banner to be provided by
WTTF shall be subject to the approval of WTTF and such banner shall be and
remain the property of WTTF during the Remainder Term. Thereafter, it shall
become the property of ADVANTENNIS.   •   ADVANTENNIS shall have the right, upon
request, to use up to six (6) courtside tickets mutually agreed upon by WTTF and
ADVANTENNIS at each Professional League Finals match during the Remainder Term.
WTTF will use best efforts to secure preferred courtside seating.

B-1



--------------------------------------------------------------------------------



 



•   If any Professional League Finals match during the Remainder Term is
televised, ADVANTENNIS shall receive two (2) thirty-second commercial spots on
such broadcast subject to availability. ADVANTENNIS agrees to provide and pay
all costs associated with producing such commercial spots in advance of dates
specified by WTTF. Each spot shall be subject to the reasonable approval of
WTTF.   •   ADVANTENNIS shall have the right, upon request, to up to one
(1) public address announcement as to its sponsor status at each Professional
League Finals match during the Remainder Term. WTTF and ADVANTENNIS shall edit
and approve such announcement.

Rights and Benefits Relating to All-Star Smash Hits Match — Elton John AIDS
Foundation:



•   Promotion and to advertise the Advanta business credit card for All-Star
Smash Hits as the “Official Business Credit Card of the WTTF”.Advanta’s logo
shall be included in all newly created print advertising and press releases
produced and disseminated by WTTF in connection with All-Star Smash Hits during
the Remainder Term. WTTF shall provide space for ADVANTENNIS to place one
(1) black and white acknowledgement in the program produced and disseminated by
WTTF in connection with each All-Star Smash Hits match during the Remainder
Term. ADVANTENNIS agrees to provide camera-ready artwork in advance of
publication dates specified by WTTF. Such acknowledgement shall be subject to
the reasonable approval of WTTF. WTTF shall not be responsible for errors in or
misprints of such acknowledgement.   •   ADVANTENNIS shall have the right, upon
request, to use up to four (4) priority reserved seat tickets at each All-Star
Smash Hits match during the Remainder Term.   •   ADVANTENNIS shall receive one
(1) on-court side-line banner at each All-Star Smash Hits match during the
Remainder Term. ADVANTENNIS shall provide such banner or shall provide
camera-ready artwork in advance of dates specified by WTTF if ADVANTENNIS
desires to have WTTF provide such banner. Any banner provided by ADVANTENNIS
shall be subject to the approval of WTTF but shall be and remain the property of
ADVANTENNIS. Any artwork for banner to be provided by WTTF shall be subject to
the approval of WTTF and such banner shall be and remain the property of WTTF
during the Remainder Term. Thereafter, it shall become the property of
ADVANTENNIS.   •   ADVANTENNIS shall have the right, upon request, to use up to
four (4) invitations to the All-Star Smash Hits VIP auction and reception at
each All-Star Smash Hits match during the Remainder Term.   •   ADVANTENNIS
shall have the right, upon request, to up to one (1) public address announcement
as to its sponsor status at each All-Star Smash Hits match during the Remainder
Term. WTTF and ADVANTENNIS shall edit and approve announcement.   •   If any
All-Star Smash Hits match during the Remainder Term is televised, ADVANTENNIS
shall receive one (1) thirty-second commercial spot on each such broadcast
subject to availability. ADVANTENNIS agrees to provide and pay all costs
associated with producing such commercial spot in advance of dates specified by
WTTF. The spot shall be subject to the reasonable approval of WTTF.

Rights and Benefits Relating to the World TeamTennis Recreational League:

B-1



--------------------------------------------------------------------------------



 



•   Promotion and rights to advertise the Advanta business credit card for the
Recreational League as the “Official Business Credit Card of the WTTF”.   •  
Advanta’s logo shall be included in all newly created print advertising and
press releases produced and disseminated by WTTF in connection with the
Recreational League during the Remainder Term.   •   Advanta’s logo shall be
included on the cover of all newly created general promotional printed materials
(i.e., handbooks, posters, registration forms, score-cards, draw sheets, awards,
etc.) produced and disseminated by WTTF in connection with the Recreational
League during the Remainder Term.   •   Advanta’s logo shall be included on the
cover of each new issue of Point of Contact produced and disseminated by WTTF
during the Remainder Term.   •   Subject to obtaining all necessary third party
approvals, ADVANTENNIS shall have the right to have a space for an on-site
information and display booth at each Recreational League regional tournament
and national championship held during the Remainder Term. WTTF shall provide
standard physical items (e.g., table and chairs) within the space. ADVANTENNIS
agrees that it must have an attendant, other than WTTF’s personnel, at the booth
and the attendant is at ADVANTENNIS’s expense. All literature to be distributed
is subject to WTTF’s prior approval.   •   ADVANTENNIS shall receive on-site
exposure in the form of two (2) on-court banners, each measuring three feet by
seven feet (3’ x 7’) at each Recreational League regional tournament and
national championship held during the Remainder Term. ADVANTENNIS shall supply
WTTF with camera-ready artwork of the Advanta logo from which WTTF shall create
such banners. WTTF shall be responsible for the installation and removal of all
signs, posters, banners, etc.   •   Subject to third party restrictions, if any,
and upon ADVANTENNIS’s request (but not more than twice each calendar year),
WTTF agrees to provide ADVANTENNIS with one email blast to the Recreational
League membership database of approximately 15,000 people during the Remainder
Term. ADVANTENNIS acknowledges and agrees that it is not permitted to sell,
transfer, or permit any other party to use such database nor may ADVANTENNIS
make any recordation of the names, addresses or any other information contained
in such database in any manner or media whatsoever.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2

ALTERNATIVE BENEFITS

EXHIBIT B-2



    Professional League and Finals Matches:       There are currently twelve
(12) teams in the Professional League, each playing seven (7) home matches for a
total of 84 Professional League Matches. With the addition of the three (3)
Finals Matches (2 Semi-Finals, 1 Final), there are a total 87 Professional
League and Finals Matches.       Tickets and hospitality passes, as set forth
below, at up to 59 WTTF Professional League and/or Finals Matches during each
calendar year. Advanta shall have the right to select up to 59 matches from the
WTTF Schedule if requested in writing no less than thirty (30) days prior to
each match.



  •   Twenty (20) tickets at each Professional League and Finals match during
each calendar year. Total of up to 1,180 tickets.     •   Twenty
(20) invitations to VIP Hospitality at each Professional League and Finals
match, in available, during each calendar year. Total of up to 1,180
invitations.     •   Key Team player appearance of not less than fifteen
(15) minutes duration at up to eight (8) Hospitality Events, if available,
during each calendar year.

All-Star Smash Hits:

In addition to the tickets and hospitality passes set forth above, WTTF would
also provide the following All-Star Smash Hits benefits:



  •   Twenty (20) tickets at each All-Star Smash Hits match during each calendar
year. Total of 20 tickets.     •   Twenty (20) invitations to the All-Star Smash
Hits VIP auction and reception at each All-Star Smash Hits match during each
calendar year. Total of 20 invitations.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

EXISTING ARRANGEMENTS

     Below lists existing deals in the Bank/Financial Services category for WTTF
Professional League teams as of the Effective Date of this Agreement. WTTF and
the Professional League teams will exclude the promotion of Credit Card services
should any of the below deals be renewed, and such renewal sponsorships shall be
subject to Section 2 (c) of the Agreement.

     
Boston Lobsters
  Wachovia Financial Services
 
   
Delaware Smash
  Juniper Bank

  Chase Bank
 
   
Hartford FoxForce
  Bank of America

  Webster Bank

  Simsbury Bank

  Wachovia Securities
 
   
Houston Ranglers
 

--------------------------------------------------------------------------------

 
   
Kansas City Explorers
  Gold Bank
 
   
Newport Beach Breakers
  Allstate Financial

  Commercial Capital (in negotiation)

  Commerce West
 
   
Philadelphia Freedoms
  TIAA CREF (in negotiation)
 
   
Sacramento Capitals
  Silverado Bank

  Allstate Financial
 
   
Springfield Lasers
  Signature Bank

 